NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1237-19

STATE OF NEW JERSEY,

           Plaintiff-Respondent,

v.

IAN A. PERSAUD,

     Defendant-Appellant.
_______________________

                    Submitted March 17, 2021 – Decided April 20, 2021

                    Before Judges Alvarez and Mitterhoff.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Monmouth County, Indictment No. 93-06-
                    0959.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Monique Moyse, Designated Counsel, on the
                    brief).

                    Christopher J. Gramiccioni, Monmouth County
                    Prosecutor, attorney for respondent (Monica do
                    Outeiro, Assistant Prosecutor, of counsel; Daniel J.
                    Burzon, Legal Assistant, on the brief).

PER CURIAM
      Defendant Ian Persaud appeals from a September 16, 2019 order denying

his petition for post-conviction relief (PCR) without an evidentiary hearing. We

affirm.

      We discern the following facts from the record. On March 21, 1993,

defendant, a Guyanese immigrant, was arrested after police found various

controlled dangerous substances (CDS) in his vehicle. On February 2, 1995, a

jury convicted defendant of fourth-degree possession of CDS, N.J.S.A. 2C:35-

10(a)(3); and third-degree possession of CDS with intent to distribute, N.J.S.A.

2C:35-5(b)(11). On March 24, 1995, defendant was sentenced to three years'

probation. Defendant did not appeal his conviction or sentence.

      In 1997, defendant was convicted in North Carolina of four drug-related

offenses: possession with the intent to sell and deliver marijuana, manufacturing

marijuana, maintaining a dwelling for the keeping of drugs, and possession of

heroin. In 2002, defendant was convicted in North Carolina of conspiracy to

possess with intent to distribute fifty grams or more of cocaine and cocaine base.

Defendant was then sentenced to life imprisonment pursuant to 21 U.S.C. §§

841, 851. In 2012, defendant filed a writ of habeas corpus arguing that his

mandatory life sentence, based on the finding that he had two prior convictions

for "felony" drug offenses, was contrary to United States v. Simmons, 649 F.3d

                                                                            A-1237-19
                                        2
237, 247 (4th Cir. 2011) (en banc). Persaud v. United States, Nos. 12-cv-509,

01-cr-36-7, 2019 U.S. Dist. LEXIS 93810, at *3 (W.D.N.C. June 4, 2019). A

judge in the United States District Court for the Western District of North

Carolina agreed, finding that the highest sentence defendant could have received

for the 1997 North Carolina convictions was eight months and, therefore, they

were not "felony" drug offenses for purposes of the sentencing enhancement

statute. Id. at *6-7. In 2019, the judge accordingly vacated defendant's life

sentence and remanded the case for re-sentencing. Id. at *7.

         On September 18, 2018, more than twenty years after his 1995 conviction,

defendant filed a pro se petition for PCR. Following oral argument, Judge

Dennis R. O'Brien issued a clear and cogent opinion from the bench denying

defendant's request for an evidentiary hearing as well as his petition for PCR.

He found that defendant failed to demonstrate any basis to excuse the

untimeliness of the application. R. 3:22-12(a)(1)(A).        Judge O'Brien also

concluded defendant's claims that his trial counsel was ineffective in failing to

inform him of the immigration consequences of his conviction or potential

sentencing enhancements in the event of future convictions were wholly without

merit.




                                                                           A-1237-19
                                         3
      On appeal, defendant raises the following arguments for our

consideration:

            POINT I

            [DEFENDANT]    IS  ENTITLED    TO   AN
            EVIDENTIARY HEARING ON HIS CLAIM THAT
            HIS ATTORNEY RENDERED INEFFECTIVE
            ASSISTANCE OF COUNSEL FOR MISINFORMING
            HIM    ABOUT   THE  DEPORTATION    AND
            SENTENCING ENHANCEMENT CONSEQUENCES
            OF HIS CASE.

            POINT II

            THE PCR COURT ERRONEOUSLY RULED THAT
            [DEFENDANT'S] PETITION WAS TIME-BARRED
            BECAUSE ANY DELAY IN FILING THE PETITION
            WAS DUE TO DEFENDANT'S EXCUSABLE
            NEGLECT AND THERE IS A REASONABLE
            PROBABILITY THAT IF THE DEFENDANT'S
            FACTUAL ASSERTIONS WERE FOUND TO BE
            TRUE, ENFORCEMENT OF THE TIME BAR
            WOULD RESULT IN A FUNDAMENTAL
            INJUSTICE.

      Where, as here, the PCR judge "did not hold an evidentiary hearing on the

claim defendant now raises on appeal, we 'conduct a de novo review.'" State v.

Jackson, 454 N.J. Super. 284, 291 (App. Div. 2018) (quoting State v. Harris,

181 N.J. 391, 421 (2004)); see also State v. Blake, 444 N.J. Super. 285, 294

(App. Div. 2016). The decision to proceed without an evidentiary hearing is



                                                                         A-1237-19
                                      4
reviewed for abuse of discretion. State v. Brewster, 429 N.J. Super. 387, 401

(App. Div. 2013) (citing State v. Marshall, 148 N.J. 89, 157-58 (1997)).

      To establish a prima facie claim of ineffective assistance of counsel, a

defendant must satisfy the two-pronged test enumerated in Strickland v.

Washington, 466 U.S. 668, 687 (1984), which our Supreme Court adopted in

State v. Fritz, 105 N.J. 42, 58 (1987). To satisfy the first Strickland/Fritz prong,

a defendant must establish that his counsel "made errors so serious that counsel

was not functioning as the 'counsel' guaranteed the defendant by the Sixth

Amendment." Strickland, 466 U.S. at 687. To satisfy the second Strickland/Fritz

prong, a defendant must establish "a reasonable probability that, but for

counsel's unprofessional errors, the result of the proceeding would have been

different. A reasonable probability is a probability sufficient to undermine the

outcome." Id. at 694.

      Defendant's claims are unquestionably time-barred.               Rule 3:22-

12(a)(1)(A) states that a first petition for PCR shall not be filed more than five

years after the judgment of conviction unless the petition "alleges facts showing

that the delay beyond said time was due to defendant's excusable neglect and

that there is a reasonable probability that if the defendant's factual assertions

were found to be true enforcement of the time bar would result in a fundamental


                                                                              A-1237-19
                                         5
injustice." "Absent compelling, extenuating circumstances, the burden to justify

filing a petition after the five-year period will increase with the extent of the

delay." State v. Milne, 178 N.J. 486, 492 (2004) (quoting State v. Afanador,

151 N.J. 41, 52 (1997)). Defendant's sole argument, that he was unaware he

could file a petition for PCR, is unavailing. "Ignorance of the law and rules of

court does not qualify as excusable neglect." State v. Merola, 365 N.J. Super.

203, 218 (Law Div. 2002), aff'd o.b., 365 N.J. Super. 82 (App. Div. 2003).

      Regardless, we also reject defendant's argument that his trial counsel was

ineffective in failing to inform him of the immigration consequences of his

conviction. In 2009, our Supreme Court held that a defendant could show

ineffective assistance of counsel by proving that his or her guilty plea resulted

from "inaccurate information from counsel concerning the deportation

consequences of his plea." State v. Nuñez-Valdéz, 200 N.J. 129, 143 (2009). A

year later, the United States Supreme Court clarified that counsel's duty is not

limited to avoiding providing "false or misleading information," Nuñez-Valdéz,

200 N.J. at 138, but also includes an affirmative duty to inform a defendant

entering a guilty plea of the relevant law pertaining to mandatory deportation ,

Padilla v. Kentucky, 559 U.S. 356, 368-69 (2010). The United States Supreme

Court, however, held that the rule announced in Padilla imposed a new


                                                                           A-1237-19
                                       6
obligation and announced a new rule of law. Chaidez v. United States, 568 U.S.

342, 357-58 (2013). Consequently, the holding of Padilla would be applied

prospectively and "defendants whose convictions became final prior to Padilla

therefore cannot benefit from its holding." Id. at 358. Defendant, who was

convicted in 1995, seeks PCR relief based on the allegation his trial counsel did

not inform him of the possibility of deportation. Defendant was not misadvised

or given false information.     Under pre-Padilla standards, defendant cannot

satisfy the first Strickland prong.

      We also conclude, as did the PCR judge, that trial counsel was not

ineffective due to his alleged failure to advise defendant of the effect of the

subject conviction on his sentencing for future crimes. See State v. Wilkerson,

321 N.J. Super. 219, 227 (App. Div. 1999) (holding there is no constitutional

requirement that a defense attorney must advise a client that if he or she commits

future criminal offenses there may be adverse consequences by way of

enhancement of punishment).

      Even viewing defendant's factual assertions in the light most favorable to

him, he has failed to establish a prima facie case sufficient to warrant an

evidentiary hearing. Therefore, the PCR judge did not abuse his discretion in

denying defendant's request. See R. 3:22-10(b).


                                                                            A-1237-19
                                        7
Affirmed.




                A-1237-19
            8